 In the Matter Of PACIFIC GAS AND ELECTRIC COMPANYandINTER-NATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL B-1245,AFLCase No. 20-R-1.95.Decided April 14, 1945Mr. Thomas J. Straub, Miss Anne McDonald,andMr. J. Paul St.Sure,of San Francisco, Calif., for the Company.Mr. Charles W. MasonandMr. Alfred M. Hansen,of San Francisco,Calif., for the I. B. E. W.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Electri-calWorkers, Local B-1245, AFL, herein called the I. B. E. W.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Pacific Gas and Electric Company,San Francisco, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John Paul Jennings, Trial Examiner.Said hearing washeld at San Francisco, California, on February 21, 1945.The Com-pany and the I. B. E. W. appeared and participated.' Both partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYPacific Gas and Electric Company is engaged in the business of gen-erating, buying, transmitting, selling, and distributing electric energy,'UtilityWorkers Organizing Committee,also served with notice,advised the TrialExaminer,prior to the hearing, that it did not desire to participate in this proceeding anddid not appear.61 N. L. R. B., No. 77.564 PACIFIC GAS AND ELECTRIC COMPANY565of buying,transporting,selling, and distributing natural gas, and ofmanufacturing,transporting,selling, and distributing manufacturedgas.All such gas and electricity are used for light, heat, and powerpurposes in central and northern California.As an incident to itsgas and electric business,the Company sells gas and electric appliancesat retail.It distributes and sells water in certain small cities andtowns in rural areas for domestic irrigation purposes.It producesand sells steam in Oakland and San Francisco,California.The Company is the third largest electric power company in theUnited States.It is the sole commercial source of electric energy andthe only practical commercial source of natural and manuf actured gasin the central and northern portion of California.The San Francisco-Oakland area, which is entirely dependent on the Company for electricenergy and gas, is one of the foremost industrial and commercial cen-ters in the United States. San Francisco is the distribution center ofthe `Vest Coast,and as a port ranks second in the United States in thevalue of water-borne commerce.The Company owns and operates 49 hydroelectric generating plantsand 12 steam electric generating plants, all of which are situated inCalifornia.Iii 1944 its total electrical load, consisting of all elec-tric energy generated,purchased and received on consignment, was9,549,129,109 kilowatt hours, of which amount 210,973,569 kilowatthours were purchased from California-Oregon Power Company, whichmaintains generating plants in both Oregon and California,and deliv-ered to the Company at Delta, California,approximately 70 miles southof the California-Oregon State line.The entire electrical load of theCompany is sold and delivered in California.In 1944 it delivered 43,-818,205 kilowatt hours, chiefly for use in Nevada, to Sierra-PacificPower Company,which generates and distributes electric energy inboth Nevada and California.The energy is delivered in the Com-pany's transmission lines to Summit,California,20 miles west of theNevada-California State line.There the Company's transmission linesconnect with the transmission lines of Sierra-Pacific Company, whichcarry the energy into Nevada.The Companyowns and operates in California a transmission pipe-line system,including a large gas compressor station, for the transpor-tation of natural gas in central and northern California.It owns andoperates 14 gas manufacturing plants, all of which are situated in Cali-fornia.Ten are stand-by plants reserved against the interruption ofnatural gas service.All the plants are operated by fuel oil or butaneproduced or purchased in California. Its total sales of gas in 1944were 153,052,868,000 cubic feet. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDA large number of manufacturing industries, including war indus-tries, situated in the area served by the Company and engaged inshipping and receiving commodities in interstate or foreign commerce,are wholly dependent on the Company for gas and electric powerwhich are essential to the operation of their plants.The UnitedStates Government purchases large quantities of electricity and gasfrom the Company for the purpose, among others, of operating itsnumerous post offices and military installations situated in the areaserved by the Company. The Company also supplies power to allthe newspapers located in the area which it serves, to the AssociatedPress, to the San Francisco and Oakland airports, to the Dow-Jonesand Company ticker service, to oil refineries, to shipbuilding andrepair concerns, to steamship lines, to navigation aids, and to inter-state railways, telegraph and telephone companies and radio broad-casting stations.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local B-1245,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONPrior to filing the petition herein, the I. B. E. W. asked the Companyfor recognition as bargaining representative of clerical employees inthe Stockton Division of the Company's operations.The Companyrefused recognition, taking the position that the unit proposed bythe I. B. E. W. is not an appropriate bargaining unit.A statement prepared by the Field Examiner and introducedinto evidence at the hearing indicates that the I. B. E. W. repre-sents a substantial number of employees in the unit herein foundappropriate for bargaining.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.IV.THE APPROPRIATE UNITThe I. B. E. W. contends that office and clerical employees inthe Stockton Division of the Company's operations constitute anappropriate bargaining unit.The Company takes the position'The I. B. E. W. submitted 53 applications for membership all undated,ofwhich 47bear apparently genuine signatures of employees on the Company's pay-roll records.Thereare approximately 122 employees in the appropriate unit. PACIFIC GAS AND ELECTRIC COMPANY567that the only appropriate unit for these employees is a system-wideunit, coextensive with its public utility operations.In a prior rep-resentation proceedings we found that employees in the outside forcesof the Stockton Division constitute an appropriate bargaining unit.For reasons which we have fully set forth in other cases dealing withthe scope of bargaining units for office and clerical employees inthe several administrative divisions and operating departments ofthe Company's utility system,4 we find that a unit limited to officeand clerical employees in the Stockton Divisionis anappropriate unitfor bargaining purposes.The Company and the I. B. E. W.agreethat supervisory em-ployees within the Board's usual definition of the term be excludedfrom the bargaining unit and there is no dispute between the partiesas to the identity of supervisory employees.The parties furtheragree that confidential employees be excluded from the unit, andthey agree that the secretaries of certain administrative andsupervisory employees fall within this classification.They disagreeas to pay-roll clerks.The Company contends that they are "confi-dential" employees and should be excluded.The I. B. E. W.disagrees.The Stockton Division of the Company is similar, except for size,to other geographical divisions of the Company.Pay-roll clerks inthe Stockton Division, of whom there are six, perform the dutiesusually associated with their employment classification.They prepareand maintain pay-roll and employment records.From time cardsthey compute the amounts to be paid employees, making appropriatedeductions for tax, insurance, and other purposes.From time to time,pay-roll clerks prepare miscellaneous financial reports, segregatingtime charges to various accounts.They check employment recordsof individuals to see that occupational histories are properly main-tained in the filing cases kept in the particular section of the largegeneral office room where they work. These ordinary duties, havingto .do primarily with mathematical computations of wages earned,based upon established pay scales (which are, for the most part, aresult of collective bargaining), the preparation of the pay roll, andmaintenance of pay-roll records are not the basis of the Company'scontention that pay-roll clerks be excluded from the bargaining unitof office and clerical employees in the Stockton Division, and it isnow generally established that work of this nature does not constitutea ground for the exclusion of pay-roll clerks from bargaining units3 45 N. L.R. B. 536.449 N. L.R. B. 810;51 N. L.R. B. 301; 52 N.L. R. B. 1204; 55N. L. R. B 427;57 N. L. It. B. 1129,and 61N. L. it. B. 468. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDof general office and clerical employees otherwise found appropriateby the Board.5In addition, however, to the usual duties indicated above, pay-rollclerks in the Stockton Division, under the direction of the chief pay-roll clerk, receive occasional assignments of work requiring their accessto the general employment files, containing both pay-roll and per-sonnel matters.These files are lodged in a separate room under thecustody of a chief file clerk, who exercises her discretion as to accessto the files.These general record files of executive, supervisory, andnon-supervisory employees contain not only matters relating to pay-rollmaterial but also matters which in larger offices would be foundin a personnel or labor relations department-such as the history andprocedure of any disciplinary action taken with respect to an em-ployee, investigations and reports of a supervisor on a worker's abilityand the quality and quantity of work performed, details involvingdemotions, promotions, and transfers, records of physical disability,routine physical examinations, and medical reports considered ofmore intimate and confidential nature, and data pertaining to workaccidents and claims against the employer.Letters sent to and fromthe personnel department (an executive department in the Company'sheadquarters in San Francisco) and the administrative office of theStockton Division, relating to individual employees working therein,are included in these files.Under the express direction of the chief pay-roll clerk, designatedpay-roll clerks from time to time gather and prepare data for theCompany's use from matter contained in the general files.Even pay-roll data they may be required to assemble is interspersed with per-sonnel matter contained in the same general file.On occasion apay-roll clerk may be assigned a particular file in order that she maycompile a report based on the data contained therein.New untestedclerks are never given these assignments and the record is not specificas to the frequencyof instanceswhen experienced pay-roll clerksreceive them.We have excluded from bargaining units, as confidential employees,employees whose regular work gives them such freedom of access topersonnel files as affords them opportunity to gain information as totheir employer's positionon issuesproperly the subject of bargainingin advance of conferences with the duly accredited representative ofits employees.If the pay-roll clerks whose inclusion in the unit ishere in issue spent any fixed and appreciable part of their workingtime as personnel clerks, we should, despite their official classificationMatter of Chrysler Corporation,ChryslerMotor Division,58 N. L. R.B 239, andcases cited therein. PACIFIC GAS AND ELECTRIC COMPANY569as pay-roll clerks, seriously question the desirability of their inclusionin the bargaining unit.However, pay-roll clerks in other small geo-graphical divisions of the Company receive similar assignments andhave been included in office and clerical units limited to their respectivedepartments.No specific evidence discloses that the results have notbeen satisfactory.Since assignments to pay-roll clerks to work withpersonnel files are special and discretionary, since they are admittedlyirregular and are not extended to all pay-roll clerks as a class, we seeno justification to make them the basis for denying to pay-roll clerksthe right of collective bargaining guaranteed by the Act.6We shallinclude pay-roll clerks in the appropriate unit.We find that all office and clerical employees of the Company in theStockton Division, including pay-roll clerks, but excluding confiden-tial employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Gas andElectric Company, San Francisco, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twentieth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees of the Company within the unit foundUMatter of South Bend Lathe Works,59 N. L. R.B. 562 cf.Matter of General MotorsCorporation,39 N. L. R. B. 1108 570DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by International Brotherhood of ElecttricalWorkers, Local B-1245, AFL, for the purposes of collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.